Title: To John Adams from Benjamin Rush, 13 July 1780
From: Rush, Benjamin
To: Adams, John


     
      Dear Sir
      Philada: July 13th. 1780
     
     The reduction—I will not say loss of Charlestown has produced a new Era in the politicks of America—Such as you and I saw—and felt—and admired in the years 1775 and 76. Our republic cannot exist long in prosperity. We require adversity, and appear to possess most of the republican Spirit when most depressed. The papers will inform you of the exploits of our governments—of our citizens—of our Soldiers—and even of our ladies. If there is a single philosopher in the cabinet of St. James’s he will advise immediately to make peace with America. “The Romans govern the world (said Cato) but the women govern the Romans.” The women of America have at last become principals in the glorious American Controversy. Their opinions alone and their transcendent influence in Society and families must lead us on to Success and victory. My dear wife who You know in the beginning of the war had all the timidity of her Sex as to the issue of the war, and the fate of her husband, was One of the ladies employed to sollicit benefactions for the Army. She distinguished herself by her Zeal and Address in this business, and is now so thouroughly enlisted in the cause of her country, that She reproaches me with lukewarmness. Mr. Searle will inform you of what is going forward within doors. His zeal and integrity in the service of America and of Pensylvania in particular entitle him to the good offices and regard of all the friends of liberty on your side the water.
     
      Adieu—From my dear friend yours most Sincerely
      Benjn. Rush
     
    